                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                           Civil Action No. _____________


NATIONAL ASSOCIATION FOR                 )
THE ADVANCEMENT OF                       )
COLORED PEOPLE ALAMANCE                  )
COUNTY BRANCH, et al.                    )
                                         )
Plaintiffs,                              )     [PROPOSED] TEMPORARY
                                         )     RESTRAINING ORDER
v.                                       )
                                         )
JERRY PETERMAN, et al.,                  )
                                         )
Defendants.                              )


       Plaintiffs Alamance County Branch of the National Association for the

Advancement of Colored People (“NAACP”), Tamara O. Kersey, Colleen Tenae Turner,

Terence Colin Dodd, Destiny Clarke, Annie Simpson, Nerissa Rivera, Adam Rose, and

Gregory Drumwright, have moved pursuant to Fed. R. Civ. P. 65 and LR 65.1 for a

temporary restraining order and a preliminary injunction restraining enforcement of

Chapter 18, Art. VI, Sections 18-172 and 18-174 through 181 of the City of Graham

(“City”), North Carolina’s Code of Ordinances (“the Ordinance”). Among other things, the

Ordinance makes it unlawful for any person to gather with anyone else “for the purpose of

protesting” or “making known any position or thought” anywhere in the City without first

obtaining the Chief of Police’s permission at least 24 hours in advance. Plaintiffs argue

that the Ordinance violates the First and Fourteenth Amendments to the United States

Constitution.




                                               1



     Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 1 of 20
       After review of the declarations, documentary evidence, and briefing submitted by

Plaintiffs, the Court will grant the motion for a temporary restraining order.


                                     BACKGROUND

       The Ordinance provides that “[n]o parade, picket line or group demonstration is

permitted on the sidewalks or streets of the city unless a permit therefor has been issued by

the city.” Chapter 18, Art. VI. § 18-175. It defines group demonstration as “any assembly

together or concert of action between two or more persons for the purpose of protesting

any matter or making known any position or thought of the group or of attracting attention

thereto,” parade as “any parade, march, ceremony, show, exhibition or procession of any

kind in or upon the public streets, sidewalks, parks or other public places,” and picket

line as “any persons formed together for the purpose of making known any position or

promotion of said persons or on behalf of any organization.” Id. § 18-172.

    To enforce the Ordinance, the Chief of Police is authorized to:

       (1) Require a written application . . . to be filed 24 hours in advance of such
           parade, picket line or group demonstration . . .

       (2) Refuse to issue such permit when the activity or purpose stated in the
           application would violate any ordinance of the city or statute of the state,
           or when the activity or purpose would endanger the public health or safety,
           or hinder or prevent the orderly movement of pedestrian or vehicular traffic
           on the sidewalks or streets of the city.

       (3) Specify in the permit whether or not minors below the age of 18 years will
           be permitted to participate. The chief of police or, in his absence, the next
           highest ranking police officer of the city on duty shall pass upon whether
           or not minors below the age of 18 years shall be permitted to participate . .
           . and shall base his determination upon whether or not the purpose, time or


                                                 2



    Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 2 of 20
           place of the participation will be detrimental to or endanger the health,
           welfare or safety of said minors.

Id. § 18-178.

       Moreover, the Ordinance provides that the Chief or other designated officer must,

“among other considerations provided,” find as a requisite before issuing any permit that

the activity will not (1) “require excessive diversion of police from other necessary

duties”; (2) “interfere with the right of property owners in the area to enjoy peaceful

occupancy and use of their property”; or (3) “unreasonabl[y] interfere[] with normal

vehicular or pedestrian traffic in the area, . . . prevent normal police or fire protection to

the public, [or] . . . be likely to cause injury to persons or property or provoke

disorderly conduct or create a public disturbance.” Id. § 18-179.

       If the Chief of Police grants the permit, he then has discretion to limit the protest

or other gathering to “not more than six persons . . . [in] the entire width of [the] street or

sidewalk within . . . 100 feet.” Id. § 18-181. During a permitted protest, parade,

demonstration, or picket, he has discretion to order individuals to disperse upon a

violation of any of the terms of the permit. Id. § 18-176. If individuals fail to disperse,

they may be subject to arrest under NC Gen. Stat. § 14-288.5.

       The Ordinance also makes it illegal for any minor to be present at an expressive

gathering without explicit permission from the Chief or other designated officer. It

authorizes them to deny such permission upon their own determination that attending

would be “detrimental to or endanger [the minor’s] health, welfare or safety.” Art. VI §§




                                                   3



    Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 3 of 20
18-177, 178. Each violation of the Ordinance is “punishable as a misdemeanor, subject

to a fine not to exceed $500.” Ch. 1 § 1-12.

       In their Complaint and in declarations, Plaintiffs assert that they regularly attempt

to exercise their First Amendment rights to protest, assemble, and associate in Graham. In

particular, Plaintiffs describe recent efforts to protest institutionalized racism, police

violence against Black people, and the continued presence of the Confederate monument

in front of the Alamance County Historic Courthouse in Graham. Because of the

Ordinance, however, Plaintiffs contend that their exercise of their First Amendment rights

has been impermissibly burdened and restrained. The Court summarizes pertinent parts of

Plaintiffs’ allegations, as set forth in their sworn declarations, as follows:

        Plaintiff Alamance County Branch of the National Association for the

Advancement of Colored People (“NAACP”) and its members seek to protest racialized

police violence and the Confederate monument in Graham. Due to the Ordinance, NAACP

asserts it has been forced to divert resources to assess, plan for, and educate its members

about public assemblies and demonstrations in Graham, including by applying for a permit

to protest the Confederate monument. NAACP says that it fears that its permit applications

will be denied due to the viewpoint it and its members wish to express. In addition, because

the Ordinance does not set forth a deadline by which Defendant Prichard or his designee

must respond to an application, NAACP asserts that it fears that any approval or denial will

issue too close in time to the planned protest for them to sufficiently publicize and plan the

event. NAACP further states that some of its members plan to protest near the Confederate

monument on July 4, but fear harassment and arrest when they do so.

                                                   4



    Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 4 of 20
       Plaintiff Tamara O. Kersey, who is from Graham, asserts that she has attended vigils

and rallies elsewhere in Alamance County to protest police brutality in the wake of the

killing of George Floyd, but she has not protested in her hometown. She states that the

Ordinance has placed her in fear of being sanctioned for doing so without a permit. Rather

than forgo exercising her constitutional rights, she states that she has subjected herself to

Graham’s permit system, but is concerned that her request may be denied under the

Ordinance’s subjective standards, and also that the delay caused by waiting for the City’s

response will limit attendance and hinder her planned protest. She also plans to protest at

the Confederate monument on July 4, 2020, despite fears she will be harassed or arrested.

       Plaintiff Colleen Tenae Turner grew up in Alamance County and went to school in

Graham. She asserts that she would like to be able to gather with others and protest there

to raise her concerns with racism in Graham, to express support for Black lives, and

advocate for removal of the Confederate monument. She sought a permit for a protest in

Graham on June 27, 2020, but Graham Police Department Assistant Chief Kristy Cole

denied her request in part because the protest might interfere with the orderly movement

of individuals and with property owners’ rights to “enjoy peaceful occupancy and use of

their property,” might divert excessive police from other necessary duties, and might

“further enhance the fear and concerns that [local business owners] have.” Following that

denial, she sought a permit for a smaller gathering on that same day. Assistant Chief Cole

denied that request as well, on the basis of a State of Emergency order that the City has

since rescinded. Plaintiff Turner testifies that she intends to continue her attempts to

organize permitted protests, but is concerned that the City will continue to stifle her efforts

                                                  5



    Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 5 of 20
and silence her voice. She would also like to be able to protest spontaneously at the

monument this July 4, 2020.

       Plaintiff Nerissa Rivera planned to attend the June 27, 2020 protest for which Ms.

Turner sought a permit because she opposes the continued presence of the Confederate

monument in downtown Graham, which she sees as a representation of murder, inequality,

and racism. After learning that the City denied Ms. Turner’s permit, Ms. Rivera decided to

go to downtown Graham and protest by herself. While in Graham, she met a group of

friends for lunch. As they were walking back to one woman’s car, they were stopped by

Graham police officers who told them they could not protest and that, if they started to

protest, the officers would order them to leave. Plaintiff Rivera and her friends left briefly

and then walked back along the same path. That time, the officers ordered them to disperse,

though Plaintiff Rivera, who is Latina, asserts that the police allowed a group of white

people with Confederate flags to congregate across the road. Plaintiff Rivera states that she

would like to spontaneously protest with a small group on the public sidewalks near the

monument in Graham this Fourth of July weekend, but is unable to do so due to the

Ordinance’s advance permit requirement.

       Plaintiff Destiny Clarke lives near Graham and has sought to demonstrate in the

City to protest white supremacy, support the Black Lives Matter movement, and oppose

the Confederate monument near the Alamance Courthouse. On June 28, 2020, Plaintiff

Clarke walked alone in downtown Graham, silently carrying a “Black Lives Matter” sign.

As she neared the courthouse square, a City officer stopped her, told her that protesting is

prohibited, and threatened to arrest her if she did not leave the area. Concerned that she

                                                  6



    Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 6 of 20
would be arrested for exercising her First Amendment rights, Plaintiff Clarke offered to

throw away her sign, and subsequently did so. The officer then left. Ms. Clarke wants to

continue protesting in Graham, but is reasonably concerned that she may be arrested or

fined for doing so.

       Plaintiff Terence Colin Dodd asserts that he approached the Confederate

monument in front of the Alamance County Historic Courthouse around 6:00am on

Saturday, June 27, 2020 with a poster that read “Black Lives Matter.” He alleges that one

of Defendant Sheriff Terry Johnson’s deputies was in a squad car parked beside the

monument at the crosswalk. As Plaintiff Dodd approached the monument with his sign,

the deputy got out of the car, walked toward Plaintiff Dodd and ordered him to step back.

Plaintiff Dodd asked the deputy to explain the ordinance or other legal authority that

permitted him to prevent Plaintiff Dodd from demonstrating at the Confederate

monument on the Historic Courthouse steps. According to Plaintiff Dodd, the deputy did

not answer him, but instead called on his radio for backup. A half dozen squad cars and

eight to ten Sheriff deputies subsequently arrived, causing Plaintiff Dodd to feel fearful.

Graham police officers then arrived and told Plaintiff Dodd that he could not be on County

property but could walk on the sidewalk across the street from the Confederate monument

so long as he was alone, not with a group. Because he did not want to get arrested, Plaintiff

Dodd obeyed the officers and the deputies and walked alone on the sidewalk with his sign

until close to 10:00am, when he left.

       Plaintiff Annie Simpson is a resident of Concord, North Carolina who asserts that

she has sought to organize protests in downtown Graham at the Alamance Courthouse to

                                                 7



    Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 7 of 20
protest white supremacy, support the Black Lives Matter movement, and oppose the

Confederate Monument situated there. On June 29, 2020, Plaintiff Annie Simpson called

the GPD to inquire about how to apply for a permit to demonstrate at the Alamance

County Historic Courthouse. Assistant Chief Cole informed Plaintiff Simpson that she

would have to submit written permission from the Alamance County Manager’s Office

along with her application for demonstration permit in order to hold a permitted

demonstration at the Historic Courthouse. That same day, Plaintiff Simpson called the

Alamance County Manager’s Office to inquire about the process of acquiring a permit to

demonstrate at the Alamance County Historic Courthouse. Plaintiff Simpson says she

was told by the County Manager’s Office that no protests are allowed on courthouse

grounds.

       Plaintiff Adam Rose asserts that he became concerned about police and

governmental overreaction to peaceful protests in Graham in early June 2020. On June

26, 2020 Plaintiff Rose filed an application for a permit to demonstrate at Historic

Courthouse Square. Plaintiff Rose indicated he planned to attend with 5 others on June 28

for a two-hour period. On June 27, Plaintiff Rose was informed by Assistant Chief Cole

that his permit had been denied, and that no permits would be issued for an indefinite

period of time.

       Plaintiff Gregory Drumwright grew up just outside the city limits of Graham, and

still has family living there. He is a social justice activist and organizer, university professor

and Senior Minister at the Citadel Church in Greensboro, North Carolina where he now

lives. Although Plaintiff Drumwright subjected himself to Graham’s permit system for a

                                                    8



     Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 8 of 20
racial justice demonstration at the Historic Courthouse square on July 11, the City Assistant

Manager informed him that Defendant Peterman has disallowed the issuance of any

permits for protests. Plaintiff Drumwright plans to go to the Courthouse square without

seeking a permit on July 4, 2020 to peacefully protest with other community members.

        On July 2, 2020, Plaintiffs filed a complaint under 42 U.S.C. § 1983 alleging that

the Ordinance violates the First and Fourteenth Amendments to the United States

Constitution. That same date, they filed a motion for a temporary restraining order and

preliminary injunction.

                                        ANALYSIS

        To obtain a temporary restraining order, Plaintiffs must demonstrate that they are

likely to succeed on the merits of at least one of their claims; they are likely to suffer

irreparable harm absent preliminary relief; the equities favor a temporary restraining order;

and a temporary restraining order serves the public interest. Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 20 (2008).

   I.      Likelihood of Success on the Merits

        Plaintiffs present three arguments: (1) The Ordinance is a content-based restriction

that does cannot survive strict scrutiny; (2) the Ordinance is an impermissible prior restraint

on speech; (3) the Ordinance’s restrictions excessively burden speech and are not

reasonable time, place, and manner restrictions, and (4) the Ordinance is void for vagueness

under the Due Process Clause.

        The Court finds Plaintiffs likely to succeed on all four of these claims.

   A. Content-based restriction

                                                  9



    Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 9 of 20
       The First Amendment prohibits the government from “defin[ing] regulated speech

by its function or purpose.” Reed v. Town of Gilbert, 576 U.S. 155, 163 (2015). A law is

“content-based [if] it applie[s] or [does] not apply as a result of content, that is, ‘the topic

discussed or the idea or message expressed.’” Cent. Radio Co. Inc. v. City of Norfolk, 811

F.3d 625, 633 (4th Cir. 2016) (quoting Reed, 576 U.S. at 163). “[T]he Constitution

demands that content-based restrictions on speech be presumed invalid and that the

Government bear the burden of showing their constitutionality,” Ashcroft v. Am. Civil

Liberties Union, 542 U.S. 656, 660 (2004) (internal citations omitted), by establishing that

“the restriction furthers a compelling interest and is narrowly tailored to achieve that

interest.” Reed, 576 U.S. at 171.

       Here, the Ordinance is content-based. The Ordinance specifically regulates those

who assemble “for the purpose of protesting.” Chapter 18, Art. VI § 18-172. And it

expressly exempts funeral processions, students going to educational activities, and

government agencies. Id. § 18-173. Therefore, the Ordinance must survive strict scrutiny.

The Court finds that it likely does not. The text of the Ordinance shows it is aimed at

limiting protest. See, e.g., id. § 18-172 (defining “group demonstration” specifically to

include those “protesting any matter”). That is not a legitimate, let alone compelling,

government interest.

       Even if the City’s interest in the Ordinance were compelling, the ban on any protest,

assembly, and parades by any individual or group anywhere in the City without a permit

would violate the Constitution because it is not narrowly tailored. As the Supreme Court



                                                  10



    Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 10 of 20
has recognized, a total ban on expression on public sidewalks does not substantially serve

any government purpose. See United States v. Grace, 461 U.S. 171, 182 (1983).

       The Fourth Circuit’s opinion in Cox v. City of Charleston is instructive. There, the

court struck down a city ordinance similar to this one on First Amendment grounds. The

ordinance made it illegal to “organize, hold or participate in any parade, meeting,

exhibition, assembly, or procession . . . on the streets or sidewalks of the city” without a

permit. 416 F.3d 281, 283 (4th Cir. 2005). While recognizing that “it may be true that the

permit requirement succeeds in mitigating the potential of any of the activities listed in the

Ordinance to threaten the safety, order, and accessibility of city streets and sidewalks,” the

Fourth Circuit held that “it does so at too high a cost, namely, by significantly restricting a

substantial quantity of speech that does not impede the City’s permissible goals.” Id. at 285

(alterations, marks, and citation omitted). Recognizing this lack of tailoring, the Fourth

Circuit held “that the Ordinance ‘burden[s] substantially more speech than is necessary to

further the government's legitimate interests,’ and therefore facially violates the First

Amendment.” Id. (Ward v. Rock Against Racism, 491 U.S. 781, 799 (1989)). The court

also held that “the unflinching application of the Ordinance to groups as small as two or

three renders it constitutionally infirm” and that “[s]pontaneous expression, which is often

the most effective kind of expression, is prohibited by the Ordinance,” id. at 285–86

(alterations omitted).

       Here, the Graham Ordinance appears to share those constitutional infirmities, which

highlight the lack of sufficient tailoring. Accordingly, the Court finds it likely that the

Ordinance violates the Constitution as a content-based restriction on speech.

                                                  11



    Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 11 of 20
   B. Prior restraint

       While the Supreme Court has approved reasonable permit requirements for large

demonstrations, Cox v. New Hampshire, 312 U.S. 569, 574 (1941), “any system of prior

restraints” bears “a heavy presumption against its constitutional validity.” Bantam Books,

Inc. v. Sullivan, 372 U.S. 58, 70 (1963). “An ordinance that requires individuals or groups

to obtain a permit before engaging in protected speech is a prior restraint on speech” and

“the City bears the burden of proving its constitutionality.” Cox v. City of Charleston, 416

F.3d 281, 284 (4th Cir. 2005) (internal citations omitted).

       “[A] law subjecting the exercise of First Amendment freedoms to the prior restraint

of a license, without narrow, objective, and definite standards to guide the licensing

authority, is unconstitutional.” Shuttlesworth v. City of Birmingham, 394 U.S. 147, 150-51

(1969). “It is settled [. . .] than an ordinance which [. . .] makes the peaceful enjoyment of

freedoms which the Constitution guarantees contingent upon the uncontrolled will of an

official—as by requiring a permit or license which may be granted or withheld in the

discretion of such official—is an unconstitutional [. . .] prior restraint.” Staub v. City of

Baxley, 355 U.S. 313, 322 (1958)). Applying this standard in Shuttlesworth, the Supreme

Court invalidated an Alabama law that, much like the Ordinance, required a permit for

“any parade or procession or other public demonstration.” 394 U.S. at 149. There, much

like here, the licensing authority could deny a permit if in “its judgment, the public welfare,

peace, safety, health, decency, good order, morals or convenience require that it be



                                                 12



    Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 12 of 20
refused.” Id. at 149-50. The Court held that this gave the administrator “virtually unbridled

and absolute power.” Id. at 150.

       Here, the Graham Ordinance requires a permit for any “parade, picket line or group

demonstration” gathering “for the purpose of protesting any matter.” Ch. 18, Art. VI §§

18-172, 175. The Police Chief has discretion to deny a permit if it endangers “the public

health or safety,” hinders “orderly movement of pedestrian or vehicular traffic,” id. § 18-

178(2), or is likely to “create a public disturbance,” id. § 18-179(3). Moreover, the Police

Chief may limit gatherings to six people in areas with “normally heavy pedestrian or

vehicular traffic,” or set another higher number if “in his judgment, conditions permit” it.

Id. § 18-181. The Ordinance does not provide notice for how long the permit review

process will take or to require the government to provide a justification when a permit is

denied.

       Plaintiffs argue that the Ordinance invites discriminatory enforcement against

disfavored views by authorizing the Police Chief to deny a permit where, in their judgment,

a proposed assembly will “require excessive diversion of police from other necessary

duties,” without any objective standards. Plaintiffs further argue that this provision allows

the government to suppress views that officials fear will draw large crowds either of

supporters or counter-demonstrators, and they plausibly contend that they have in fact been

threatened and prohibited from protesting because of their support for racial justice and

equality. Accordingly, the Court finds it likely that the Ordinance places a prior restraint

on free speech in violation of the First Amendment.

   C. Excessive Burdening of Protected Speech

                                                13



    Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 13 of 20
       The Court agrees with Plaintiffs that the Ordinance also likely violates the First

Amendment by burdening Plaintiffs’ speech with restrictions on their rights to gather and

protest publicly that are not reasonable “time, place, and manner” restrictions. The

Ordinance regulates speech in traditional public forums such streets, sidewalks, and parks.

These places have “immemorially been held in trust for the use of the public and, time out

of mind, have been used for purposes of assembly, communicating thought between

citizens, and discussing public questions.” Hague v. Comm. for Indust. Org., 307 U.S. 496,

515 (1939). In such spaces, the government may only impose “reasonable restrictions on

the time, place, or manner of protected speech, provided the restrictions ‘are justified

without reference to the content of the regulated speech, that they are narrowly tailored to

serve a significant governmental interest, and that they leave open ample alternative

channels for communication of the information.’” Ward, 491 U.S. at 791 (quoting Clark v.

Community for Creative Non-Violence, 468 U.S. 288, 293 (1984)).

       “To prove that a content-neutral restriction on protected speech is narrowly tailored

to serve a significant governmental interest . . . the government is obliged to demonstrate

that it actually tried or considered less-speech-restrictive alternatives and that such

alternatives were inadequate to serve the government’s interest.” Billups v. City of

Charleston, 961 F.3d 673, 688 (4th Cir. 2020). “Absent such a showing, [courts] cannot

simply accept the City’s assurances that those other ordinances would be too difficult to

enforce or would not sufficiently safeguard its interest.” Id. at 689. “Rather than enforcing

a prior restraint on protected expression, cities can enforce ordinances prohibiting and

punishing conduct that disturbs the peace, blocks the sidewalks, or impedes the flow of

                                                14



    Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 14 of 20
traffic.” Cox, 416 F.3d at 286. “Cities can also pass ordinances that ‘regulate only the

volume, location, or duration of [protected] expression,’ rather than subjecting all speech

to a permit requirement.” Id. (quoting Community for Creative Nonviolence v. Turner, 893

F.2d 1387, 1393 (D.C. Cir. 1990)). “At bottom, the legislative body can enact a permit

requirement that burdens expression only to the extent necessary to effectuate the city’s

significant interests, and no more so.” Id. at 287.

       Here, as noted above, the Ordinance is not narrowly tailored to serve a significant

government interest. The Ordinance presumptively bans all protest and assembly absent

government permission everywhere in the City, without any attempt to tailor the restriction

to, for example, the level of traffic in a particular place. And because the Ordinance

prohibits any expressive assembly or parade anywhere in the City without 24 hours

advance notice to and permission from Defendants—and allow the City police to “establish

lines for separation of the general public from [protest] activity,” thereby impermissibly

removing land from traditional public forum status at their whim—it does not provide

alternative channels for communication. Finally, because the Ordinance allows the Chief

to limit gatherings to six people for every hundred feet, it functionally bars any mass protest

or assembly.

       Plaintiffs are likely to prevail on their claim that the Ordinance excessively burdens

their speech in violation of the First Amendment.

   D. Void for vagueness

       “It is a basic principle of due process that an enactment is void for vagueness if its

prohibitions are not clearly defined.” Grayned v. City of Rockford, 408 U.S. 104, 108

                                                  15



    Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 15 of 20
(1972). Due process requires clarity in statutes and ordinances for two reasons. First, a

vague law “fails to give ordinary people fair notice of the conduct it punishes,” Johnson v.

United States, 135 S. Ct. 2551, 2556 (2015), and second, it invites “arbitrary and

discriminatory application” by failing to provide “explicit standards for those [government

actors] who apply [it].” Grayned, 408 U.S. at 108-09. This principle applies to

administrative, civil, and criminal prohibitions. See, e.g., FCC v. Fox Television Stations,

Inc., 567 U.S. 239, 253–54 (2012) (civil fines); Gentile v. State Bar, 501 U.S. 1030, 1048–

51 (1991), (state bar rule); United States v. Hoechst Celanese Corp., 128 F.3d 216, 224

(4th Cir. 1997) (environmental regulations).

       Where First Amendment rights are at stake, it is especially important that laws are

clear. See Fox Television Stations, Inc., 567 U.S. at 253–54. Vague laws threaten to chill

speech because they “inevitably lead citizens to steer far wider of the unlawful zone.”

Grayned, 408 U.S. at 109 (quotation marks and citation omitted). Moreover, clarity is

required “based in part on the need to eliminate the impermissible risk of discriminatory

enforcement, for history shows that speech is suppressed when either the speaker or the

message is critical of those who enforce the law.” Gentile, 501 U.S. at 1051 (citations

omitted).

       The Supreme Court has repeatedly held that laws that turn on terms such as

“disturbing the peace” are void for vagueness. In Cox v. Louisiana, the Supreme Court

declared unconstitutional a statute that prohibited “congregating with others with intent to

provoke a breach of the peace, or under circumstances such that a breach of the peace may

be occasioned.” 379 U.S. 536, 551 (1965) (marks and citation omitted). Breach of the peace

                                                16



    Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 16 of 20
statutes are impermissibly vague because they condition legality on the reaction of the

speakers’ critics, making it impossible for speakers to predict whether they will be

punished for their constitutionally protected speech. See id. at 552.

       Fifty years ago, the District Court for the Eastern District of North Carolina struck

down another North Carolina city ordinance that was nearly identical to the Ordinance at

issue here as void for vagueness. Underwood v. City Council of Greenville, 316 F. Supp.

956 (E.D.N.C. 1970). In that case, the ordinance read:

       [T]he chief of police . . . may refuse to issue a permit to march, parade,
       assemble, picket or demonstrate in any way when and if he determines
       that said activity would either constitute a clear and present danger to
       the public health or safety or would ‘hinder or prevent the orderly
       movement of pedestrian or vehicular traffic on the streets, alleys, or
       sidewalks.’ Further the chief or his designee may specify whether or
       not minors will be allowed to participate . . .

       [A]mong other considerations, [the chief may] consider and find as a
       requisite to issuance the following:

              (1) the activity will not require excessive diversion of police
                  from other necessary duties;

              (2) the activity will not interfere with the right of property
                  owners in the area to enjoy peaceful and lawful occupancy
                  and use of their property;

              (3) the activity can be conducted without unreasonable
                  interference with normal pedestrian or vehicular traffic in
                  the area, and will not prevent normal police and fire
                  protection to the public, and will not be likely to cause
                  injury to persons or property or to provoke disorderly
                  conduct or to create a public disturbance.




                                                  17



    Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 17 of 20
Id. at 960. The court held that it was “[c]lear[]” that this law—which is nearly identical to

the Ordinance—was unconstitutionally vague because it failed to give notice as to what is

considered a permissible assembly, and it failed to cabin the police chief’s discretion. Id.

          Here, neither the Police Chief nor Plaintiffs can know whether their acts will

provoke disorderly conduct or create a public disturbance. Like the ordinance declared void

for vagueness in Underwood, the Ordinance enables the Chief of Police to “[r]efuse to

issue [a] permit . . . when the activity or purpose would endanger the public health or

safety,” Chapter 18, Art VI § 18-178(2), and permits are allowed only when the protest

“will not interfere with the right of property owners in the area to enjoy peaceful

occupancy” and “will not be likely to cause injury to persons or property or provoke

disorderly conduct or create a public disturbance.” Id. § 18-179(2)–(3). As in Cox and

Underwood, it is unclear how speakers or the Police Chief will know whether a

demonstration will be likely to create a public disturbance or provoke disorderly conduct.

          For these reasons, the Court concludes that Plaintiffs are likely to succeed on their

Due Process claim as well.

    II.      Irreparable Injury

          “[L]oss of First Amendment freedoms, for even minimal periods of time,

unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976).

As the Court finds Plaintiffs likely to prevail on their First Amendment claims, the Court

finds them likely to suffer irreparable injury as well. Plaintiffs’ injury is particularly

imminent and immediate preliminary injunctive relief is necessary because several

Plaintiffs state that they intend to protest this weekend and fear being unable to lawfully

                                                   18



    Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 18 of 20
protest or threatened with arrest if they do so without a permit. For these reasons, the Court

finds it appropriate to issue this Order immediately and without notice to Defendant.

    III.   Balance of Equities and the Public Interest

        While Plaintiffs will likely suffer irreparable injury without preliminary relief,

Defendants will not be harmed by issuance of a TRO. See Giovani Carandola, Ltd.

v. Bason, 303 F.3d 507, 521 (4th Cir. 2002) (injunction of a likely unconstitutional law

does not harm the state). Furthermore, the Fourth Circuit has held that upholding

constitutional rights “surely serves” the public interest. Id. Plaintiffs have therefore

satisfied these factors.


                                      CONCLUSION

        Plaintiffs’ motion for a temporary restraining order is GRANTED. Defendants are

hereby RESTRAINED from enforcing the Ordinance. In the Court’s discretion, the bond

requirement under Rule 65(c) is waived.

        This Order shall be in effect for 14 days. The Court will continue to review

Plaintiffs’ Motion for a Preliminary Injunction and will set a hearing prior to the expiration

of this Order as it deems appropriate. Pursuant to Fed. R. Civ. P. 65(d)(2), Plaintiffs shall

provide Defendants with notice of this Order and Defendants shall immediately provide

Notice to their officers, attorneys, agents, employees, and other persons who are in active

concert or participation with them.




        This the ___ day of July, 2020, at ______________ AM/PM


                                                 19



     Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 19 of 20
                               __________________________

                               UNITED STATES DISTRICT JUDGE




                                    20



Case 1:20-cv-00613-CCE-LPA Document 2-10 Filed 07/02/20 Page 20 of 20
